Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 1 of 55 PageID 2806




          EXHIBIT A
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 2 of 55 PageID 2807
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 3 of 55 PageID 2808
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 4 of 55 PageID 2809
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 5 of 55 PageID 2810
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 6 of 55 PageID 2811
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 7 of 55 PageID 2812
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 8 of 55 PageID 2813
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 9 of 55 PageID 2814
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 10 of 55 PageID 2815
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 11 of 55 PageID 2816
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 12 of 55 PageID 2817
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 13 of 55 PageID 2818
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 14 of 55 PageID 2819
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 15 of 55 PageID 2820
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 16 of 55 PageID 2821
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 17 of 55 PageID 2822
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 18 of 55 PageID 2823
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 19 of 55 PageID 2824
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 20 of 55 PageID 2825
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 21 of 55 PageID 2826
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 22 of 55 PageID 2827
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 23 of 55 PageID 2828
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 24 of 55 PageID 2829
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 25 of 55 PageID 2830
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 26 of 55 PageID 2831
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 27 of 55 PageID 2832
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 28 of 55 PageID 2833
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 29 of 55 PageID 2834
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 30 of 55 PageID 2835
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 31 of 55 PageID 2836
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 32 of 55 PageID 2837
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 33 of 55 PageID 2838
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 34 of 55 PageID 2839
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 35 of 55 PageID 2840
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 36 of 55 PageID 2841
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 37 of 55 PageID 2842
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 38 of 55 PageID 2843
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 39 of 55 PageID 2844
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 40 of 55 PageID 2845
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 41 of 55 PageID 2846
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 42 of 55 PageID 2847
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 43 of 55 PageID 2848
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 44 of 55 PageID 2849
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 45 of 55 PageID 2850
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 46 of 55 PageID 2851
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 47 of 55 PageID 2852
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 48 of 55 PageID 2853
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 49 of 55 PageID 2854
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 50 of 55 PageID 2855
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 51 of 55 PageID 2856
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 52 of 55 PageID 2857
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 53 of 55 PageID 2858
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 54 of 55 PageID 2859
Case 3:18-cr-00356-S Document 253-1 Filed 11/25/20   Page 55 of 55 PageID 2860
